United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Scott B. Baron, Esq., for the appellant
No appearance, for the Director

Docket No. 07-1599
Issued: December 12, 2007

Oral Argument November 7, 2007

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 30 2007 appellant filed a timely appeal of a May 3, 2007 decision of the Office
of Workers’ Compensation Programs which denied her request for reconsideration. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider and decide appeals from
final decisions of the Office issued within one year of the filing of the appeal. As the most recent
merit decision was issued on November 19, 2004, the Board does not have jurisdiction over the
merits of the claim.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was untimely and failed to establish clear evidence of error.
FACTUAL HISTORY
The Office accepted that appellant sustained right shoulder impingement syndrome due
to repetitive activities in her federal employment.1 Appropriate compensation benefits were
1

Appellant, then a 52 year-old distribution clerk, filed an occupational disease claim on November 22, 2001.

paid. On July 29, 2004 appellant filed a claim for a schedule award but did not submit any
medical evidence addressing permanent impairment to her right upper extremity. By decision
dated November 19, 2004, the Office denied appellant’s schedule award claim.
In an undated form received on November 20, 2006, appellant filed another claim for a
schedule award for permanent impairment to her right shoulder. In an October 25, 2006 report,
the Dr. G. Howard Bathon, an attending orthopedic surgeon, provided a review of appellant’s
right shoulder condition and findings on physical examination. He advised that appellant had
reached maximum medical improvement and that she had 12 percent impairment of the right
upper extremity, based on the fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment.2 Dr. Bathon stated that the rating was derived based on
loss of range of motion to her right shoulder of 12 percent and on 3 percent impairment for pain
caused by the impingement syndrome, or a combined total of 15 percent impairment.
By letter dated December 6, 2006, the Office advised appellant that it had received her
November 30, 2006 schedule award claim. It noted that her case was previously denied in the
November 19, 2004 decision and that she had not exercised her appeal rights. By letter
postmarked January 17, 2007, appellant requested reconsideration of the November 19, 2004
decision.
In a May 3, 2007 decision, the Office denied appellant’s request finding that it was
untimely filed and failed to establish clear evidence of error in the denial of her claim for a
schedule award.
LEGAL PRECEDENT
A claimant may seek an increased schedule award if the evidence establishes that she
sustained increased impairment at a later date causally related to the accepted employment
injury.3 Even if the term reconsideration is used, when a claimant is not attempting to show error
in the prior schedule award decision and submits medical evidence regarding a permanent
impairment at a date subsequent to the prior schedule award decision, it should be considered a
claim for an increased schedule award which is not subject to time limitations.4 A proper claim
for an increase in permanent impairment is not subject to time limitations or to the clear evidence
of error standard.
ANALYSIS
On November 19, 2004 the Office previously denied appellant’s claim for a schedule
award, noting that she did not submit any medical evidence addressing permanent impairment to
her right shoulder due to her accepted claim for impingement syndrome. On November 20, 2006
appellant filed a schedule award claim and submitted the October 25, 2006 report of Dr. Bathon,
2

A.M.A. Guides (5th ed. 2001).

3

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.7b (August 2002).
4

See Linda T. Brown, 51 ECAB 115 (1999); Paul R. Reedy, 45 ECAB 488 (1994).

2

who described impairment of the right upper extremity based on loss of range of motion to the
shoulder and pain. However, on December 6, 2006, the Office erroneously advised appellant
that she had not exercised her appeal rights following the November 19, 2004 decision.
Following her request of January 17, 2007, the Office denied reconsideration on the grounds that
her request was untimely and did not establish clear evidence of error.
This case is substantially similar to that of Linda T. Brown.5 In Brown, the Office denied
the employee’s claim for a schedule award for impairment of her arms and legs in an August 2,
1995 decision. It found that the extent of her impairment was not ratable. By letter dated
September 2, 1997, she requested reconsideration and submitted a new medical report from an
attending physician who noted that her condition had stabilized and who estimated 25 percent
impairment to her arms and legs. The Office denied reconsideration, finding the request to be
untimely and failing to show clear evidence of error. On appeal, the Board set aside the Office’s
decision and remanded the case for a de novo decision which addressed the medical evidence
submitted in support of the employee’s claim of permanent impairment. It was noted that a
claimant may seek a schedule award if the evidence establishes an increased impairment at a
later date causally related to the employment injury. For this reason, the May 3, 2007 decision of
the Office will be set aside. Appellant has clearly submitted new medical evidence in support of
her claim of increased impairment due to her accepted right shoulder injury. The claim will be
remanded for appropriate adjudication.
CONCLUSION
The Board finds that the Office improperly adjudicated appellant’s claim for an increased
schedule award as a request for reconsideration.

5

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the May 3, 2007 decision of the Office of Workers’
Compensation Programs be set aside. The case is remanded for further action in conformance
with this decision.
Issued: December 12, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

